Citation Nr: 9927157	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who was born in September 1953, served on active 
duty from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Houston, 
Texas.  

The veteran failed to appear for a travel board hearing 
scheduled in August 1999 without explanation or prior notice 
to the VA that he would not attend.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2. The veteran was born in September 1953, completed high 
school, has worked as a truck driver, and last worked full 
time in October 1987.  

3.  Diabetes mellitus (DM) is manifested by poorly controlled 
blood sugar levels by medication and diet, and incipient 
diabetic neuropathy manifested by decreased pinprick 
sensation over the toes without insulin dependence nor any 
need to regulate the veteran's activities.  

4.  The veteran has a painful nevus in the thoracic spine 
area.  

5.  The veteran exhibits myopia and presbyopia with visual 
acuity correctable to 20/20 bilaterally, without diabetic 
retinopathy.  

6.  Pancreatitis with obstructive liver disease is shown to 
have become virtually asymptomatic and non-disabling.  

7.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure a substantially gainful occupation.  

8.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107(a) (West 1991); 38 
C.F.R. §§ 3.3(a)(3), 3.301(c)(2 & 3), 3.321, 3.340, 3.342, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.15, 4.16, 4.17, 4.20, 4.40, 
4.45, 4.118, Diagnostic Codes 7312, 7313, 7347, 7803, 7804, 
7806, 7913 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated at a Bexar County Hospital from 
November 1987 to January 1988 for pancreatitis.  He was noted 
to have a history of alcohol abuse, and reportedly had been 
drinking 3-4 quarts a day for the previous 13 years.  He also 
complained of nausea and vomiting.  Pupils were positive for 
scleral icterus.  His mouth had poor dentition.  The liver 
edge was palpable 4-5 centimeters below the right costal 
margin.  Liver span was 14 centimeters with positive right 
upper quadrant and epigastric tenderness.  Urinalysis was 
icteric, with 3-4 white cells and 0-1 red cells.  The 
impression was alcoholic pancreatitis secondary to binge 
drinking and normal transaminase.  An abdominal sonogram 
revealed echogenic pancreas.  A repeat sonogram revealed 
probable chronic pancreatitis with evidence of a pseudocyst 
or biliary involvement and ascites.  A computerized tomogram 
(CT) revealed a pseudocyst at the head of the pancreas and 
probable secondary obstruction of the pancreatic duct.  A 
repeat abdominal scan revealed left pleural effusion and a 
peripancreatic phlegmonous reaction that had increased in 
size with pancreatic ascites.  He continued with epigastric 
and right upper quadrant pain.  The final diagnosis (upon 
transfer to a VA medical center) was pancreatitis with 
pancreatic phlegmon and a small pancreatic pseudocyst.  

VA hospital records dated in January 1988 show that the 
veteran had developed vomiting, with small flecks of blood, 
the day prior to transfer.  It was indicated that he had 
worked at odd jobs and lived with his wife and children.  He 
had mild tenderness to deep palpation in his right upper 
quadrant and epigastrium.  His prostate was enlarged, 1+.  An 
electrocardiogram showed sinus tachycardia at a rate of 120.  
Iron deficiency anemia was shown and thought to be secondary 
to his total parenteral nutrition.  He was started on iron 
sulfate.  He also developed painful defecation and bright red 
blood per rectum.  He was felt to have a possible anal 
fissure.  On Anusol suppository and Mitrolan treatment, the 
symptoms resolved.  He had a positive culture of coagulation 
negative Staphylococcus from a catheter tip that resolved 
with Vancomycin.  The final diagnoses were pancreatitis with 
phlegmon and pseudocyst, probable anal fissure, iron 
deficiency anemia and Staphylococcus.  

The veteran was readmitted to VA hospitalization two days 
later with nausea, occasional vomiting and abdominal pain.  A 
CT revealed a small atelectasis in the right lung base, 
normal liver and spleen, normal adrenals and kidneys, and a 
large mass in the head and uncinate process of the pancreas 
with irregular borders, 5.5 by 7.5 by 7.0 centimeters, that 
was suspicious for an inflammatory mass or abscess.  The 
gallbladder was large and prominent with thickening of the 
cecal wall.  He was described as in mild distress.  Rectal 
examination revealed an anal fissure at 12 o'clock, guaiac 
positive, tender, but with no pus present.  Coronary 
examination showed regular rate and rhythm without murmur, 
rub or gallop.  A central line was placed in the right 
subclavian for total parenteral nutrition which was continued 
for approximately 3 1/2 weeks.  The pseudocyst was followed 
by CT scans which showed a continually decreasing size and 
resolution of an apparent pancreatic pseudocyst to 
approximately 3 by 5 centimeters with no irregular borders 
and no new changes.  The final diagnosis was pancreatitis 
with pseudocyst, resolving.  

The veteran was again hospitalized by VA in March and April 
1988 for pain and increasing amylase.  Mild abdominal pain 
was described.  Rectal examination revealed normal sphincter 
tone, prostate at 1+, and heme negative findings.  A CT scan 
revealed mild worsening of the phlegmon the region of the 
head of the pancreas when compared to prior examination.  
Endoscopic retrograde cholangiopancreatography (ERCP) 
revealed a pseudocyst that was 1.0 by 1.5 centimeters in the 
head of the pancreas with dilated pancreatic duct, probable 
fistula from the pseudocyst extending superiorly, and 
apparently normal common bile duct and biliary tree.  He 
underwent radiation therapy to drop the exocrine secretions 
of the pancreas.  An abdominal CT scan prior to radiotherapy 
revealed phlegmon with pancreatitis involving the head of the 
pancreas, minimal peripancreatic fluid collection, no 
pseudocyst, thickening of the gallbladder wall and 
splenomegaly.  A repeat ERCP after radiotherapy showed an 
improved pancreatic duct, normal biliary tree, no evidence of 
pseudocyst, a pancreatic duct that filled normally into the 
tail, and a few ductal irregularities at the ampulla.  A 
repeat CT scan had shown a decrease in the size of the 
pancreatic head.  The final diagnosis pancreatic pseudocyst, 
status post radiation therapy.  

A report from the Social Security Administration in April 
1988 reflects that the veteran's application for disability 
insurance benefits was denied.  It was specified that his 
pancreatic cyst was being treated and his overall medical 
record, with reference to the period of hospitalization from 
November 1987 to January 1988, did not show that his overall 
medical condition limited his ability to work.  

On an original pension application in April 1988, the veteran 
indicated that he had completed high school, had worked as a 
truck driver, and had last worked in October 1987.  He 
reported hospital treatment for pancreatitis.  Records in the 
claims file indicate that he studied auto line mechanics 
after service. 

On a VA examination in September 1988, the veteran's weight 
153 1/2 pounds and was 5 feet, 8 inches tall.  He stated that 
he needed glasses for distance vision.  He reported having 
been treated for hypertension in 1979.  He reportedly had no 
cardiovascular symptoms.  Blood pressure was 112/80 in the 
right arm and 114/82 in the left arm, sitting, with a pulse 
of 70 that was regular.  He complained of an inability to eat 
much food at a time, with quick satiety and weight loss.  He 
believed that he had weighed 200 pounds.  He stated that he 
had been found to be anemic and had been given iron for this.  
He thought that he had passed a small amount of blood with 
his stool.  He ate two meals a day and had been instructed to 
avoid fatty or greasy food.  He had no abdominal pain.  

Physical examination revealed that his weight was normal, and 
there were no abdominal skin striae to suggest marked weight 
loss.  The sclerae revealed questionable icterus.  The liver 
was described as enlarged 3 fingerbreadths below the right 
costal margin in the midclavicular line.  There was no other 
abdominal organomegaly, masses, tenderness, distention, or 
evidence of free peritoneal fluid.  There was no 
costovertebral angle tenderness.  The rectal examination 
revealed normal anal sphincter tone, normal prostate, normal 
lower rectal wall, and a small amount of tan stool which was 
positive for occult blood.  September 1998 laboratory values 
of 2.6 for bilirubin, 50 for serum glutamic oxaloacetic 
transaminase (SGOT) and 144 for glucose were specified.  
October 1988 values were termed high for total protein (8.4), 
total bilirubin (2.2), alkaline phosphatase (141), SGOT (58) 
and serum glutamic pyruvic transaminase (SGPT) (57).  He 
smoked one pack of cigarettes a day.  X-rays showed that the 
spleen was slightly full in its longitudinal dimensions 
without hepatomegaly.  There were some partially calcified 
costal cartilages projected over the upper quadrants but no 
pancreatic calcifications could be identified.  The chest 
showed no pleural or lung disease.  Psoas muscles were termed 
clear and the kidney shadows appeared normal.  The skeletal 
components were not remarkable.  The final diagnoses were 
obstructive liver disease, hematuria of unknown etiology, 
pancreatitis with evidence indicating successful resolution 
of pancreatitis after prolonged therapy but with the 
possibility of chronic pancreatitis, pancreatic phlegmon, and 
pancreatic pseudocyst with the previously present pseudocyst 
resolved.  

VA outpatient treatment records show that the veteran had a 
recent diagnosis of DM in October 1997 with blood sugar 
levels at 870 and hypoglycemia but it was controlled on 
medication.  He had been hospitalized with hyperglycemia, 
polyuria, dizziness, polydipsia, nocturia, blurring vision, 
and a blood sugar level at 800 that reduced to 150 after 
subcutaneous insulin was given.  Poorly controlled DM was 
indicated.  Insulin was discontinued but hypoglycemic 
medication was increased and he was to follow a diabetic 
diet.  DM Type II was diagnosed.  In January 1998, he weighed 
165 pounds.  In July 1998, hypercholesterolemia was 
indicated.  In July 1998, hypertrophic or atrophic skin was 
diagnosed with treatment of removal of skin tags indicated.  

On a VA general medical examination in July 1998, the veteran 
gave a history of having been a clerk during active service, 
having been a heavy alcohol drinker and having been treated 
for pancreatitis in 1986.  He reportedly had stopped 
drinking.  In 1995, he reportedly was on annual training in 
the Reserves when he started to suffer from frequent 
urination, constant thirst, light-headedness and weight loss.  
Diabetes was eventually diagnosed when he found the time to 
go to a doctor with his symptoms.  He continued on medication 
and a diet for DM.  He also complained of blurring of vision 
and tingling of the toes that came and went.  He reportedly 
had stopped drinking in 1986, and smoking in 1987.  He had 
tried marijuana but stopped in 1977.  

On the physical examination, he was described as well 
developed and well nourished.  Heart rate was 76.  Blood 
pressure was 120/80.  He was 5 feet, 8 inches tall and 
weighed 190 pounds.  Posture was fair. His gait was without a 
limp.  His skin was normal in turgor and elasticity for his 
age.  There was no lymphadenopathy.  The auditory canals were 
patent and appeared normal, and the tympanic membranes were 
intact with normal landmarks.  The mouth was fairly kept.  
The neck was supple.  The chest was symmetrical and normal to 
inspection, palpation, percussion and auscultation.  Breath 
sounds were fairly audible. There were no rales or wheezes 
noted and no breast masses.  Cardiovascular point of maximum 
impulse was not displaced.  The first and second heart sounds 
were normal.  There were no third or fourth sounds.  Rate and 
rhythm were regular.  There was no murmur.  The abdomen was 
soft, flat and nontender, without abnormal masses.  The liver 
and spleen were not palpable.  He had normal adult male 
external genitalia.  The rectal examination showed normal 
sphincter tone.  
Stool was hemoccult negative.  The prostate gland was termed 
+1, nontender.  Neurologically, he was alert and oriented to 
time, person and place.  The cranial nerves I through XII 
were intact.  There was decreased sensation to pin prick of 
the toes.  The diagnoses were history of acute pancreatitis 
in 1986, treated without recurrence; DM, Type II, on 
medication but not well-controlled; and decreased sensation 
of the toes, probably secondary to DM.  

On a VA orthopedic examination in July 1998, the veteran 
reportedly had last worked as a cleaning contractor but was 
unemployed.  He complained of pain between his shoulder 
blades.  He stated that, when he scratches or rubs on his 
back, it felt as though a needle was sticking him.  He felt 
heat and had redness in the area.  On the physical 
examination, the area in question was a nevus in about the 
mid-thoracic spine level and a little to the left.  When the 
area was scratched, the symptoms were reproduced.  He had no 
real tenderness in the midline of his thoracic spine.  There 
were no parathoracic muscle spasms.  X-ray examination of the 
thoracic spine showed that vertebral alignment and disc 
spaces were normal.  The diagnoses were normal thoracic spine 
and a painful nevus.  

On a VA visual examination in August 1998, the veteran 
complained of blurry vision, difficulty seeing at night and 
concern that diabetes affected his eyes.  His medical history 
was noted to be significant for noninsulin dependent DM and 
back pain.  Uncorrected visual acuity was 20/50 on the right 
and 20/40 on the left, correctable to 20/20, bilaterally.  
External ocular movements were full.  Confrontation visual 
fields were full.  The pupils were 4 millimeters in size, 
round, equal and reactive to light.  There was no afferent 
pupillary defect present.  On slit lamp examination, the 
lids, conjunctiva, and iris, respectively, were within normal 
limits.  The cornea and lens, respectively, were clear.  The 
anterior chamber was quiet.  The dilated fundus examination 
showed that the vessels, optic nerve, maculae, and periphery, 
respectively, were within normal limits.  Diplopia fields and 
visual field testing were not indicated.  The diagnoses were 
myopia and presbyopia with no diabetic retinopathy.  

By rating decision in March 1998, DM was rated as 20 percent 
disabling and pancreatitis with pancreatic phlegmon and 
obstructive liver disease was rated as 10 percent disabling 
under Diagnostic Code 7347 for pension purposes.  In a 
supplemental statement of the case in September 1998, the 
rating criteria applicable to the nevus of the back were 
included and considered.  

A VA dental examination in December 1998 found no ratable 
dental disability.  As applicable to the pension claim, this 
matter was addressed by a supplemental statement of the case 
in March 1999.  

Legal Criteria

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In general, VA 
shall pay a pension to each veteran of a period of war who 
meets service requirements and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct.  If a veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (1997); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he or 
she is unemployable as a result of disability which is 
reasonably certain to continue throughout her life, or is 
suffering from: (1) any disability sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of VA to be of such a nature or extent as to 
justify a determination that a veteran suffering therefrom is 
permanently and totally disabled.  38 U.S.C.A. § 1502 (West 
1991).  

For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16, and the disabilities involved are of 
a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  

Furthermore, 38 C.F.R. § 4.17(b) (1998) states that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) (1998) is appropriate.  In turn, 
38 C.F.R. § 3.321(b)(2) provides that where the veteran does 
not meet the percentage requirements of the VA Rating 
Schedule, but is unemployable by reason of his or her age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.  

The United States Court of Veterans Appeals (Court) has 
provided an analytical framework for application in VA 
disability pension cases.  Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that the VA has a duty 
to insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may be awarded under "average person" 
or "unemployability" tests a determination must then be 
made whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.  

A veteran is considered to be permanently and totally 
disabled if he is suffering from a disability or combination 
of disabilities that are sufficient to prevent the average 
person from following a substantially gainful occupation that 
is reasonably certain to continue throughout his life, or if 
he is in fact unemployable as a result of disability or 
disabilities that are reasonably certain to continue 
throughout his life. 38 U.S.C.A. § 1502; 38 C.F.R. § 3.340.

The statutory framework governing totally disability ratings 
creates both an objective standard and a subjective standard 
for determining if a veteran is permanently and totally 
disabled.  Talley v. Derwinski, 2 Vet. App. 282 (1992).  In 
determining total disability ratings, consideration is given 
to whether the veteran has a disability or disabilities which 
are sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  In order to be considered permanently and 
totally disabled under this objective standard, if the 
veteran has only one disability it must be evaluated at 60 
percent or more.  38 C.F.R. §§ 4.16, 4.17.  If he has two or 
more disabilities, one disability must be evaluated at 40 
percent or more and he must have additional disabilities to 
bring the total evaluation to 70 percent or more.  38 C.F.R. 
§ 4.16(a). If this objective standard is met, pension 
entitlement is established.  Talley v. Derwinski, 2 Vet. App. 
at 288.

Total disability evaluations are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent evaluation, or if the 
requirements of 38 C.F.R. §  4.17 are met. 38 C.F.R. 
§ 3.340(a).  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b).  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  

Where the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 3.342, 4.17(b).  Full consideration must also 
be given to such factors as unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  If the 
veteran is found to be unemployable based on these 
individualized factors, a permanent and total disability 
evaluation on an extra-schedular basis is warranted.  38 
C.F.R. § 3.321(b)(2).  

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain.  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and enable VA 
to make a more precise evaluation of the claimant's 
disability and of any changes in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R.§ 4.20.  

Under 38 C.F.R. § 4.14, "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 West 1991); 38 C.F.R. 
Part 4.

A 20 percent evaluation is provided where DM requires insulin 
and restricted diet or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for DM requiring 
insulin, restricted diet and regulation of activities.  A 60 
percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  For DM requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, a 100 percent rating is warranted.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

Under 38 C.F.R. § 4.14 (1998), the evaluation of the same 
disability under various diagnoses is to be avoided.  
Moreover, the rating schedule specifically directs that 
ratings under Codes 7301 to 7329 inclusive, 7331, 7342 and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that represents the predominate disability.  38 C.F.R. § 
4.14 (1998).  

Under Diagnostic Code 7347, a 10 percent rating is warranted 
for pancreatitis with at least one recurring attack of 
typical severe abdominal pain per year.  A 30 percent 
evaluation is warranted for pancreatitis which is moderately 
severe, with at least four to seven typical attacks of 
abdominal pain per year with good remission between attacks.  
A 60 percent evaluation is warranted where there is 
pancreatitis with frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.  Abdominal 
pain must be confirmed as resulting from pancreatitis by 
appropriate laboratory and clinical studies.  Under this 
Diagnostic Code, the minimum rating following total or 
partial pancreatectomy is 30 percent.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7347 (1998).  

Diagnostic Code 7312 sets forth that moderate cirrhosis of 
the liver with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health, warrants a 30 percent (minimum) rating.  Moderately 
severe cirrhosis with definite liver enlargement, abdominal 
distention due to early ascites, muscle wasting and loss of 
strength warrants a 50 percent rating.  

Under the criteria of Diagnostic Code 7313, entitled "Liver, 
abscess of, residuals of," moderate symptoms are assigned a 
20 percent (minimum) rating. Severe symptoms warrant a 30 
percent rating.  38 C.F.R. § 4.114.

The Ratings Schedule provides that benign new skin growths, 
such as nevi, are rated as under the criteria for scars or 
eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (1998).  
For superficial scars which are poorly nourished with 
repeated ulceration; or which are painful and tender on 
objective demonstration, a maximum 10 percent schedular 
disability rating is assigned.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1998).  The Board notes that a higher 
schedular rating for superficial scars is not possible.  

The Ratings Schedule also provides that for eczema a zero 
percent rating is warranted when there is slight exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area; a 10 percent rating is assigned when there is 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; 30 percent is assigned if there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and 50 percent is warranted when there is 
ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or when the affected area 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1998).  

Analysis

The Board notes that the veteran's claim for a permanent and 
total disability rating for pension purposes is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) because the 
evidence shows that it is plausible.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  If the claim is well grounded, 
the VA has a duty to assist the appellant in the development 
of the evidence.  38 U.S.C.A. § 5107(a).  There is no 
indication in the file that there is any outstanding evidence 
that is relevant to the issue on appeal.  The Board 
concludes, therefore, that the VA has met its duty to assist 
the veteran in developing his case.  

Since the veteran has more than one disability, he must have 
one disability rated at 40 percent or more and additional 
disabilities to bring the total evaluation to 70 percent or 
more to satisfy the objective standard for entitlement to a 
permanent and total disability rating for pension purposes.  
See 38 C.F.R. § 4.16.  

While the veteran has DM, described as not well controlled, 
he does not require insulin for this disease, nor does he 
require regulation of his activities.  He also has some 
tingling of the toes that may indicate diabetic neuropathy, 
but no resultant dysfunction has been shown.  No diabetic 
retinopathy has developed, and no other complication of DM is 
shown to be compensably disabling.  Thus, DM is not ratable 
at more than 20 percent disabling.  

Although the veteran has had active pancreatitis with 
phlegmon and pseudocyst, this disease and concomitant 
abnormality resolved with treatment.  Pancreatitis has not 
been actively symptomatic and there has been no clinical 
evidence of the disease, or any concomitant thereof, since 
1988.  The latest pertinent diagnosis was history of 
pancreatitis, treated without recurrence.  Obstructive liver 
disease was diagnosed in 1988 when the veteran was noted to 
have liver enlargement and abnormal laboratory values, but 
liver disease has not been subsequently confirmed.  The liver 
is no longer palpable.  The combination of liver and 
pancreatic involvement is not ratable at more than 10 percent 
disabling.  

The painful nevus of the thoracic spine area is not shown to 
be tender also on objective demonstration.  Nor is it poorly 
nourished with repeated ulceration.  Thus the criteria for a 
compensable rating for this skin abnormality as analogous to 
a scar is not warranted under Diagnostic Code 7803, 7804.  
Additionally, the criteria for a zero percent rating under 
Code 7806 for eczema, which contemplate slight exfoliation, 
exudation or itching on a non-exposed surface or small area, 
provide the appropriate evaluation for the nevus if it is 
rated under that code.

Such past anomalies as anal fissure, anemia, staphylococcus, 
hematuria, and hypercholesterolemia are shown to have 
resolved, without any active symptomatology currently.  They 
would not be compensably disabling.   

While the veteran has decreased visual acuity by reason of 
myopia and presbyopia, visual acuity is correctable to 20/20, 
normal.  

Bases on the above, the veteran's schedularly rated 
disabilities are evaluated, in combination, at less than 70 
percent, and none is at or near 40 percent disabling.  These 
ratings represent the average wage-earning impairment under 
the Schedule and that, based on such criteria, the veteran's 
disabilities are not shown by the evidence to be so severely 
disabling as to render him unemployable.  As such, the 
medical evidence of record does not support the conclusion 
that he suffers from disability which, even if permanent, 
would render the average person unable to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a).  
Accordingly, a permanent and total disability evaluation 
based upon the objective "average person" standard of 
review is not warranted.  

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444, 446-447 (1992), including consideration of a 
claimant's age, education, occupational history, and unusual 
physical and mental defects.  38 C.F.R. §§ 3.321(b)(2), 
3.342, 4.17(b).  

The demonstrated severity of the veteran's claimed disorders, 
to the extent present, when considered along with the absence 
of any medical opinion that the veteran is unemployable due 
to disability, does not reflect that the veteran's qualifying 
disabilities are so incapacitating as to preclude 
substantially gainful employment.  The Social Security 
Administration did not find him unemployable at the time of 
its review and determination in April 1988.  His main 
disabling condition that is actively symptomatic is DM, but 
he doe not require insulin or regulation of his activities by 
reason of this disease.  The demonstrated extent of his 
disabilities, altogether, are not shown to preclude him from 
obtaining and retaining substantially gainful employment.  

The veteran's demonstrated occupational experience and 
relatively young age (46) are positive factors in enabling 
him to obtain substantially gainful employment.  As discussed 
in detail above, his current disabilities are not shown, in 
combination, to cause unemployability, and he has presented 
no evidence, other than his own contentions, that he is 
unable to work due to his disabilities.  Accordingly, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  A permanent and total rating 
for pension purposes is accordingly not warranted and the 
claim is denied.  



ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







